Exhibit 10.9

SECOND AMENDED AND RESTATED SOFTWARE LICENSE AGREEMENT

This Second Amended and Restated Software License Agreement (this “Agreement”)
is made and entered into as of February 13, 2007 (“Effective Date”) by and among
American Multi-Cinema, Inc., a Missouri corporation (“AMC”), Regal CineMedia
Corporation, a Virginia corporation (“Regal”), Cinemark USA, Inc., a Texas
corporation (“Cinemark”), Digital Cinema Implementation Partners, LLC (“DCIP”)
and National CineMedia, LLC (the “Company”), and amends and restates in its
entirety the Amended and Restated Software License Agreement by and among AMC,
Regal, Cinemark, and the Company dated as of July 15, 2005 (the “First Amended
and Restated Agreement”), which in turn amended and restated in its entirety the
Software License Agreement by and among AMC, Regal, and the Company dated as of
March 29, 2005 (the “Original Agreement”). AMC, Regal and Cinemark are at times
collectively referred to herein as the “Exhibitors,” and together with DCIP and
the Company, are at times together referred to herein as the “Parties,” or
individually (and without distinction) as a “Party.”

RECITALS

WHEREAS, Regal and AMC (as successor-in-interest to National Cinema Network,
Inc.), entered into that certain Contribution and Unit Holders Agreement dated
as of March 29, 2005 (the “Contribution and Unit Holders Agreement”), pursuant
to which they or their Affiliates formed the Company and contributed to the
Company certain assets;

WHEREAS, in connection with the contribution of such assets to the Company, and
pursuant to the Original Agreement and the First Amended and Restated Agreement,
Regal and AMC licensed to the Company certain computer software and related
rights ancillary to the use of such computer software;

WHEREAS, Cinemark Media, Inc., a Delaware corporation (“Cinemark Media”), and
the Company have entered into that certain Contribution Agreement, dated
July 15, 2005 (the “Contribution Agreement”), pursuant to which Cinemark Media
has agreed to contribute cash to the Company and the Company has agreed to issue
certain Units to Cinemark Media;

WHEREAS, AMC, Regal CineMedia Holdings, LLC, an Affiliate of Regal, and Cinemark
Media have formed DCIP as a joint venture in order to develop and implement the
delivery of Digital Cinema Services;

WHEREAS, prior to the formation of DCIP, NCM had begun to develop, pursuant to
the Original Agreement, certain computer software for the purposes of delivery
of Digital Cinema Services on behalf of AMC, Regal, Cinemark, and/or their
respective Affiliates; and

WHEREAS, Regal, AMC, Cinemark and the Company desire to amend the First Amended
and Restated Agreement to accommodate and address certain amendments made to the
Operating Agreement and Exhibitor Services Agreements.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Parties hereto agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein will have the
meaning given those terms in the Contribution and Unit Holders Agreement. In
addition, the following terms, as used in this Agreement, will have the
following meanings:

1.1 “Administrative Agent” means Lehman Commercial Paper Inc., as administrative
agent under the Company Credit Agreement and any successors and assignees in
accordance with the terms of the Company Credit Agreement.

1.2 “AMC Original Technology” means the AMC original technology identified in
Exhibit 1.1 hereto, including all Object Code thereto and, with the exception of
the DTDS Software, all Source Code thereto, and further including all patent
rights, copyrights and trade secrets of AMC or any AMC Affiliate applicable to
the foregoing (including for the avoidance of doubt, all patent and other
registrations issuing on the Technology listed in Exhibit 1.1).

1.3 “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101
et seq.), as amended from time to time.

1.4 “Company Credit Agreement” means the Credit Agreement dated as of
February 13, 2007 among Company, the several lenders from time to time parties
thereto, JPMorgan Chase Bank, N.A., as syndication agent, Credit Suisse (USA)
LLC and Morgan Stanley Senior Funding, Inc., as co-documentation agents and the
Administrative Agent, as amended, modified or supplemented from time to time and
any extension, refunding, refinancing or replacement (in whole or in part)
thereof.

1.5 “Company Technology” means all Original Technology and Developments licensed
to the Company by the Exhibitors pursuant to the terms hereof and any
Developments of the Company.

1.6 “Developments” means any derivative works, improvements and other
modifications to the Original Technology, including all Object Code thereto and,
with the exception of the DTDS Software, all Source Code thereto, and further
including all patent rights, copyrights and trade secrets applicable to the
foregoing. The term “Developments” shall also include (i) derivative works,
improvements and other modifications to Developments to the Original Technology,
(ii) any other Technology (whether or not derived from or otherwise related to
the Original Technology), including computer software, owned or licensed (except
to the extent such license prohibits Company’s sublicense in accordance with the
terms and conditions of this Agreement) by the Company on or before the
Effective Date, and (iii) any Original Technology, to the extent necessary to
use Developments and to the extent Company is authorized to distribute such
Original Technology pursuant to the terms and conditions of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

1.7 “Digital Cinema Services” means services related to the digital playback and
display of feature films at a level of quality commensurate with that of 35 mm
film release prints that includes high-resolution film scanners, digital image
compression, high-speed data networking and storage, and advanced digital
projection.

1.8 “DTDS Software” means the AMC Digital Theatre Distribution System software
for in-theatre content management.

1.9 “Exhibitor Services Agreement” means, with respect to any Exhibitor, that
certain Exhibitor Services Agreement between the Company and such Exhibitor or
such Exhibitor’s Affiliate pursuant to which the Company provides services
(including without limitation the Advertising Services, the Digital Programming
Services, and the Meeting Services, each as defined therein).

1.10 “In-Theatre DCS Software” means the in-theatre portion of the Regal
proprietary Digital Content Software (DCS).

1.11 “Object Code” means computer programs in machine readable, object code
format.

1.12 “Operating Agreement” means that certain Third Amended and Restated Limited
Liability Company Operating Agreement of National CineMedia, LLC of even date
herewith.

1.13 “Original Technology” shall mean the AMC Original Technology and the Regal
Original Technology.

1.14 “Permitted Transfer” means:

(a) by operation of law or otherwise, the direct or indirect change in control,
merger, consolidation or acquisition of all or substantially all of the assets
of a Party, or the assignment of this Agreement by an Exhibitor or DCIP to an
Affiliate (for purposes of this Section 1.14, as defined in the Exhibitor
Services Agreement),

(b) with respect to the rights and obligations of Company under this Agreement,
(i) the grant of a security interest by Company in this Agreement and all rights
and obligations of Company hereunder to the Administrative Agent, on behalf of
the Secured Parties, pursuant to the Security Documents, (ii) the assignment or
other transfer of such rights and obligations to the Administrative Agent (on
behalf of the Secured Parties) or other third party upon the exercise of
remedies in accordance with the Company Credit Agreement and the Security
Documents and (iii) in the event that the Administrative Agent is the initial
assignee or transferee under the preceding clause (ii), the subsequent
assignment or other transfer of such rights and obligations by the
Administrative Agent on behalf of the Secured Parties to a third party, or

 

- 3 -



--------------------------------------------------------------------------------

(c) in the event that Company becomes a debtor in a case under the Bankruptcy
Code, the assumption and/or assignment by Company of this Agreement under
section 365 of the Bankruptcy Code, notwithstanding the provisions of section
365(c) thereof.

1.15 “Regal Original Technology” means the Regal original technology identified
in Exhibit 1.15 hereto, including all Object Code and all Source Code thereto,
and further including all patent rights, copyrights and trade secrets of Regal
or any Regal Affiliate applicable to the foregoing (including for the avoidance
of doubt, all patents and other registrations issuing on the Technology listed
in Exhibit 1.15).

1.16 “Secured Parties” means the “Secured Parties” (or any analogous concept) as
defined in the Company Credit Agreement.

1.17 “Security Documents” means the “Security Documents” as defined in the
Company Credit Agreement and any amendment, modification, supplement or
replacement of such Security Documents.

1.18 “Source Code” shall mean the representation of software in a form amenable
to human understanding in a higher level computer programming language, together
with all developer comments and other programmer documentation.

1.19 “Technology” means copyrights, patents, patent applications and trade
secrets.

1.20 “Territory” means the 50 states of the United States of America and the
District of Columbia.

2. License.

2.1 Original Technology. Except for the Source Code to the Original Technology,
which is covered in Section 2.2 herein, Regal and AMC each hereby grants to the
Company a perpetual, royalty free license in the Territory to use, make, have
made, copy, perform, display, and create derivative works of such Exhibitor’s
Original Technology, but only in connection with providing the services that are
included within the Service, as that term is defined in the Exhibitor Services
Agreement, in the Territory (the “Field of Use”). Except as may be provided in
Section 2.4, below, the license shall be exclusive, even as to the Exhibitors,
in the Field of Use. Regal and AMC each remains free to fully exploit its
Original Technology and Developments outside of the Field of Use. The Object
Code of the Original Technology may be sublicensed by the Company in the
Territory solely as required to permit receipt by the Exhibitors or other movie
exhibitors and their affiliates, as applicable, of services included within the
Service, as defined. The Parties agree that ownership of the Original
Technology, and, subject to Section 9, Regal and AMC’s Developments thereto, is
retained by Regal and AMC, respectively.

2.2 Source Code to Original Technology and Developments. Regal and AMC each
hereby grants to the Company a perpetual, royalty free license in the Territory
and solely in the Field of Use to use, make, have made, copy and create
derivative works of the Source Code to its Original Technology and Developments
that are licensed hereby, provided, however, that

 

- 4 -



--------------------------------------------------------------------------------

except as provided in Section 8, below, the Source Code of each of Regal’s and
AMC’s Original Technology and its Developments thereto will be treated as
Confidential Information and will not be disclosed to the other Exhibitors or to
any third party. Except as provided in Sections 2.4 and 9, below, this license
shall be exclusive, even as to Regal and AMC, in the Field of Use. Regal and AMC
each remains free to fully exploit the Source Code to its Original Technology
and Developments outside of the Field of Use. If appropriate, Source Code can be
put into escrow for the benefit of an Exhibitor or other authorized licensee or
sublicensee of the Company subject to the approval of the escrow agreement by
the Party which owns the Source Code in question.

2.3 Patents. Patents and patent applications of Regal and AMC which are covered
by the definition of Original Technology will be treated for purposes of this
Agreement like the rest of the Original Technology.

2.4 Company Technology. Subject to Section 8, each Exhibitor has the right to
use the Company Technology within the Field of Use solely as provided by
Section 7.01 of the respective Exhibitor’s Exhibitor Services Agreement. Each
Exhibitor agrees that in connection with its use of the Company Technology as
permitted under its Exhibitor Services Agreement, it will not, nor will it
permit, cause, or authorize any other person or entity to re-engineer, reverse
engineer, decompile, or disassemble the Original Technology or Developments to
the in-theatre portion of the software of any other Exhibitor or create or
recreate the Source Code for the in-theatre portion of any other Exhibitor’s
Original Software or Developments.

3. Developments. Notwithstanding any provision in this Agreement to the
contrary, each Party hereto shall have the right and shall be free to develop,
modify and make improvements to any of the Technology: (a) licensed to such
Party pursuant to Sections 2 and 3 of this Agreement or (b) owned by such Party
as set forth in Section 9 of this Agreement. The ownership of all such
Developments will be as set forth in Section 9 hereof.

3.1 License by the Company.

3.1.1 License to Exhibitors. As soon as practicable following the Effective
Date, the Company will notify the Exhibitors in writing of all Company
Developments in existence as of the Effective Date. The Company hereby grants to
each Exhibitor a perpetual, exclusive, worldwide, royalty free license to use,
make, have made, copy, perform, and create derivative works of all Developments
of the Company in existence as of the Effective Date only outside of the Field
of Use (but excluding Digital Cinema Services) solely for the Exhibitor’s
internal business purposes. The foregoing license includes the right to have
independent contractors, including without limitation DCIP, prepare derivative
works and modifications to the Developments. This license shall be exclusive,
even as to Company, outside the Field of Use (but excluding Digital Cinema
Services). Notwithstanding the preceding sentence, the Company has no obligation
to provide AMC or Cinemark, and the license set forth in the preceding sentence
expressly excludes, any Developments consisting of Source Code for improvements
to the In-Theatre DCS Software. The Company shall deliver to each Exhibitor any
Development licensed under this Section 3.1.1, in both object code and Source
Code format, as soon as

 

- 5 -



--------------------------------------------------------------------------------

practicable after the Effective Date. Within a reasonable period of time not to
exceed thirty (30) days following the Effective Date, representatives designated
by the Company and each of the Exhibitors shall meet to agree in good faith upon
a plan and schedule for the transfer and delivery of the Developments licensed
under this Section 3.1.1. Any Source Code licensed by the Company pursuant to
this Section 3.1.1 will be treated by the Exhibitor as Confidential Information,
but may be disclosed to persons who have a need for such Source Code for
purposes of advancing the business of the Exhibitors outside of the Field of Use
(but excluding Digital Cinema Services) and who are legally bound in advance to
treat such Source Code as Confidential Information. Upon request of an
Exhibitor, Source Code can be put into escrow for the benefit and at the expense
of the Exhibitor subject to the reasonable approval of the escrow agreement by
Company.

3.1.2 License to DCIP. The Company will reasonably promptly notify DCIP in
writing of any Company Development if the Development may have application to
the delivery of Digital Cinema Services. The Company hereby grants to DCIP a
perpetual, exclusive, worldwide, royalty free license to use, make, have made,
copy, perform, and create derivative works of and sub-license any such
Developments of the Company, in both object code and Source Code format, only
for Digital Cinema Services. This license shall be exclusive, even as to
Company, for Digital Cinema Services. Company shall deliver to DCIP any
Development licensed under this Section 3.1.2, in both object code and Source
Code format, (a) no later than thirty (30) days after Company’s good faith
determination that such Development may have application to Digital Cinema
Services, and (b) at any time upon DCIP’s request. Any Source Code licensed by
the Company pursuant to this Section 3.1.2, will (i) not be disclosed in any
manner by or on behalf of DCIP to any Exhibitor under any circumstances, and
(ii) in all other circumstances be treated by DCIP as Confidential Information.
For purposes of clarification, the foregoing does not restrict DCIP from
disclosing the following to the Exhibitors as Confidential Information,
(1) information regarding the design or operation of the Developments licensed
to DCIP under this Section 3.1.2, or (2) the Source Code to any DCIP
developments based on the Source Code licensed by Company pursuant to this
Section 3.1.2, provided, however, that in each of (1) and (2) the unmodified
Source Code licensed by Company pursuant to this Section 3.1.2 is not disclosed
to the Exhibitors. Upon request of DCIP, Source Code can be put into escrow for
the benefit and at the expense of DCIP subject to the reasonable approval of the
escrow agreement by Company.

3.2 License by the Exhibitors. While each Exhibitor has granted the Company the
exclusive right to create derivative works of the Original Technology within the
Field of Use (except as may be provided in Section 9), each Exhibitor will as
soon as practicable following the Effective Date notify the Company in writing
of any Exhibitor Development in existence as of the Effective Date if such
Development may have application in the Field of Use. Except for Source Code,
which is covered in Section 2.2 herein, each Exhibitor hereby grants to the
Company a perpetual, exclusive, royalty free license in the Territory to use,
make, have made, copy, perform, display, create derivative works of and
sub-license any such Developments of such Exhibitor, but only in the Field of
Use. Except as may be provided in Section 2.4, the

 

- 6 -



--------------------------------------------------------------------------------

license shall be exclusive, even as to the Exhibitors, in the Field of Use. AMC
has no obligation to provide the Company with Developments consisting of Source
Code for improvements to its DTDS Software. Each of the Exhibitors shall deliver
to the Company any Development licensed under Section 2.2 in Source Code format
and this Section 3.2 in object code format only as soon as practicable after the
Effective Date. Within a reasonable period of time not to exceed thirty
(30) days following the Effective Date, representatives designated by the
Company and each of the Exhibitors shall meet to agree in good faith upon a plan
and schedule for the transfer and delivery of the Developments licensed under
this Section 3.2.

3.3 License by DCIP. DCIP will reasonably promptly notify the Company in writing
of any DCIP Development if the Development may have application in the Field of
Use. DCIP hereby grants to the Company a perpetual, exclusive, royalty free
license in the Territory to use, make, have made, copy, perform, display, create
derivative works of and sub-license any such Developments of DCIP, in both
object code and Source Code format, but only in the Field of Use. Except as may
be provided in Section 2.4, the license shall be exclusive, even as to DCIP, in
the Field of Use. DCIP shall deliver to the Company any Development licensed
under this Section 3.3, in both object code and Source Code format, (a) no later
than thirty (30) days after DCIP’s good faith determination that such
Development may have application in the Field of Use, and (b) at any time upon
the Company’s request.

4. License Fee. In addition to the mutual grants of rights exchanged under this
Agreement, no additional consideration is due under this Agreement. The Parties
agree that no sales or use taxes will be due in connection with this Agreement;
provided, however, in the event such taxes are due, the Company will be
responsible for paying them.

5. Representations And Warranties; Disclaimer. Each Party represents and
warrants to the other that: (a) it has full power to enter into this Agreement,
to carry out its obligations under this Agreement and to grant the rights and
licenses granted under this Agreement; and (b) its compliance with the terms and
conditions of this Agreement will not violate laws or regulations applicable to
such Party or any third party agreements to which it is a party. EXCEPT FOR THE
WARRANTIES EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, EACH PARTY HEREBY DISCLAIMS
UNDER THIS AGREEMENT ALL IMPLIED WARRANTIES, INCLUDING THE WARRANTIES OF TITLE,
MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.

6. Confidentiality. Confidential Information of one Party that is disclosed to
or observed by other Parties pursuant to this Agreement will be governed by the
provisions of Section 10.3 of the Operating Agreement, except as otherwise
expressly permitted in Section 3.1.1 and 8.1. For purposes of this Agreement the
provisions of Section 10.3 of the Operating Agreement will survive and bind each
Party for a period of 3 years after any expiration of such Party’s rights under
this Agreement.

7. Noncompetition.

7.1 Covenants. Throughout the term of this Agreement and notwithstanding the
termination of any Exhibitor’s Exhibitor Services Agreement (the “Noncompetition
Period”), (a)

 

- 7 -



--------------------------------------------------------------------------------

Company shall not, directly or indirectly, as an owner, shareholder, joint
venturer, advisor, consultant or otherwise, engage in any activity that competes
with or is enhanced by DCIP’s business or activities within Digital Cinema
Services without the prior written consent of DCIP, which DCIP may withhold in
its absolute discretion, and (b) DCIP shall not, directly or indirectly, as an
owner, shareholder, joint venturer, advisor, consultant or otherwise, engage in
any activity that competes with or is enhanced by Company’s business or
activities within the Field of Use without the prior written consent of Company,
which Company may withhold in its absolute discretion.

7.2 Acknowledgments. Company and DCIP (the “Noncompetition Parties”) each
acknowledge that the foregoing restriction on competition is fair and reasonable
under the circumstances and necessary in order to protect and preserve the
business interests of each Noncompetition Party. Company also acknowledges that
as a result of its engagement with DCIP, Company will have access to information
and materials that would be valuable or useful to Digital Cinema Services. DCIP
likewise acknowledges that as a result of its engagement with Company, DCIP will
have access to information and materials that would be valuable or useful in the
Field of Use. Each Noncompetition Party therefore acknowledges that the
foregoing restrictions on its future business activities are fair and
reasonable.

7.3 Remedies. Each Noncompetition Party acknowledges, covenants and agrees that
(a) irreparable loss and damage will be suffered by the protected Noncompetition
Party if the obligated Noncompetition Party should breach or violate any of the
covenants and agreements contained in this Section 7, and (b) in addition to any
other remedies available to the protected Noncompetition Party, the protected
Noncompetition Party shall be entitled to injunctive relief against the
obligated Noncompetition Party to prevent a breach or contemplated breach by the
obligated Noncompetition Party of any of the covenants or agreements contained
herein without the requirement of posting a bond.

8. Rights upon Termination of an Exhibitor Services Agreement.

8.1 Termination for Material Breach by the Company. As soon as practicable prior
to the termination of an Exhibitor’s Exhibitor Services Agreement other than as
a result of a material breach by such Exhibitor pursuant to either of
subsections 9.02 (a) or (b) of such Exhibitor Services Agreement, (i) a copy of
the Company Technology in existence as of the Effective Date will be distributed
to the Exhibitor; (ii) the Company’s license of that Exhibitor’s Original
Technology and that Exhibitor’s Developments pursuant to the terms of this
Agreement shall automatically convert to a non-exclusive license without the
requirement of further action by any Party; and (iii) the Exhibitor shall have
the perpetual, non-exclusive, worldwide, royalty free right and license to use,
make, have made, copy, perform, display and create derivative works of the
Company Technology in existence as of the Effective Date, subject to the
restrictions herein. With the exception of the Exhibitor’s Original Technology
and Developments, the use of which shall be unrestricted after the termination
of the Exhibitor’s Exhibitor Services Agreement (1) the Exhibitor shall be
permitted to use the Company Technology distributed pursuant to this Section 8.1
only for its internal business purposes in its

 

- 8 -



--------------------------------------------------------------------------------

own Theatres; and (2) the Source Code included in the Company Technology
distributed pursuant to this Section 8.1 will be maintained by the Exhibitor as
Confidential Information, but may be disclosed to persons who have a need for
such Source Code for purposes of advancing the internal business of the
Exhibitors and who are legally bound in advance to treat such Source Code as
Confidential Information.

8.2 In-Theatre DCS Software. Notwithstanding anything herein to the contrary,
upon any termination as provided in this Article 8, or other distribution of
Company Technology as may be permitted hereunder, the Company shall have no
right or obligation to provide to AMC or Cinemark, and AMC and Cinemark shall
not receive access or any rights to, any Source Code for the In-Theatre DCS
Software, or any Developments consisting of Source Code for improvements to the
In-Theatre DCS Software.

9. Ownership.

9.1 Original Technology. Except for the rights expressly granted to Company
under this Agreement, each Exhibitor will retain all right, title and interest
in and to the Original Technology of that Exhibitor, including all worldwide
Technology and intellectual property and proprietary rights therein and related
thereto.

9.2 Exhibitor Developments. Except for the rights expressly granted under this
Agreement, each Exhibitor will retain all right, title and interest in and to
any Developments authored, conceived of and reduced to practice, or otherwise
developed solely by that Exhibitor, including all worldwide Technology and
intellectual property and proprietary rights therein and related thereto, and
such Developments shall be made available to Company pursuant to the license set
forth in Section 3.2 hereof.

9.3 DCIP Developments. Except for the rights expressly granted under this
Agreement, DCIP will retain all right, title and interest in and to any
Developments authored, conceived of and reduced to practice, or otherwise
developed by DCIP, including all worldwide Technology and intellectual property
and proprietary rights therein and related thereto, and such Developments shall
be made available to Company pursuant to the license set forth in Section 3.3
hereof.

9.4 Company Developments. Except for the rights expressly granted under this
Agreement, Company will retain all right, title and interest in and to any
Developments authored, conceived of and reduced to practice, or otherwise
developed by Company, including all worldwide Technology and intellectual
property and proprietary rights therein and related thereto, and such
Developments shall be made available to the Exhibitors and DCIP pursuant to the
license set forth in Section 3.1 hereof. Notwithstanding the foregoing,
ownership of Developments authored, conceived of and reduced to practice, or
otherwise developed by Company in connection or collaboration with any
Exhibitors shall be negotiated by the relevant Parties in good faith on
case-by-case basis.

9.5 Other Joint Developments. To the extent not addressed in the Operating
Agreement, an Exhibitor Services Agreement, or any other agreement existing
between the

 

- 9 -



--------------------------------------------------------------------------------

Parties, the Parties contemplate that the ownership of any new Technology
developments not related to the Original Technology developed under this
Agreement will be determined in accordance with a separate written agreement
relating to the development of that Technology, provided that if no such
separate agreement is signed between the Parties, the ownership of any such
Technology will be determined in accordance with applicable intellectual
property laws. In the event that Parties who jointly own Technology agree to
file a patent application or copyright registration in connection therewith,
each such Party will be responsible for an equal share of the costs associated
with such filing. Such Parties will agree on which Party shall be responsible
for filing and maintaining the resulting intellectual property rights. If all
Parties who jointly own the Technology in question are not able to agree on
whether to file the application or registration, the other applicable Parties
may proceed, and the non-proceeding Party will cooperate as reasonably requested
in connection therewith at the expense of the Party or Parties that are
proceeding with the application or registration, and the Parties who are
proceeding will own any resulting patent or copyright. If the Parties who
jointly own Technology determine that a third party may be infringing upon any
of that Technology, they shall notify the other Parties and shall discuss the
possibility of acting together to halt such infringement. If the parties cannot
agree within three months of such notice to take any action to halt such
infringement, then the Party or Parties who are interested in acting may take
independent action without the participation of the other Party. In such case,
the non-acting Parties will provide all reasonable assistance requested by the
acting Party in halting the infringement, including, for example, becoming a
party to any litigation action if such is required for the action to proceed.
The proceeding Parties shall share equally in any financial return from such
action without an obligation to share with the non-participating Party.

10. Limitation on Liability. EXCEPT FOR A BREACH OF ANY PARTY’S CONFIDENTIALITY
OBLIGATIONS, THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY PARTY, OR AN
INFRINGEMENT OR MISAPPROPRIATION OF ANY PARTY’S INTELLECTUAL PROPERTY RIGHTS, NO
PARTY TO THIS AGREEMENT WILL BE LIABLE TO THE OTHER FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR SPECIAL DAMAGES, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

11. General Terms.

11.1 Entire Agreement and Amendment. This Agreement supersedes all prior
agreements, oral and written, between the parties with respect to its subject
matter and constitutes a complete and exclusive statement of the terms of the
agreement between the parties with respect to its subject matter. This Agreement
may not be amended except by a written agreement executed by the party to be
charged with the amendment.

11.2 Effect of Related Agreements on DCIP. DCIP agrees to be bound (a) by the
meaning given to the term “Service” in the Exhibitor Services Agreement, (b) as
a “Member” for purposes of Section 10.3 of the Operating Agreement, as provided
in Section 6 hereof, and (c) by the provisions of Section 10.10 of the Operating
Agreement, as provided in Section 11.7 hereof.

 

- 10 -



--------------------------------------------------------------------------------

11.3 Waiver; Remedies. The waiver or failure of a Party to exercise in any
respect any right provided hereunder shall not be deemed a waiver of such right
in the future or a waiver of any other rights established under this Agreement.
All remedies available to any Party hereto for breach of this Agreement are
cumulative and may be exercised concurrently or separately, and the exercise of
any one remedy shall not be deemed an election of such remedy to the exclusion
of other remedies.

11.4 Assignment. No Party may assign or transfer, by operation of law or
otherwise, any of its rights or obligations under this Agreement to any third
party without all other Parties’ prior written consent. Any Party may fulfill
its obligations hereunder by using third-party vendors or subcontractors;
provided, however, that such Party shall remain fully and primarily responsible
to ensure that such obligations are satisfied. A Permitted Transfer and, to the
extent not deemed a Permitted Transfer, any assignment or transfer by DCIP to an
Exhibitor or by any Exhibitor to DCIP, including without limitation an
assignment or transfer in the event of a dissolution or winding up of DCIP or
any of the Exhibitors, shall not be deemed an assignment or transfer for
purposes of this Agreement; provided, however, that regardless of whether such
assignment or transfer is deemed a Permitted Transfer, any assignment or
transfer by DCIP to an Exhibitor under this Agreement shall be subject to
continued compliance by the Exhibitor with the provisions of this Agreement
applicable to DCIP prior to such transfer. Any Permitted Transfer by assignment
to an Affiliate of an Exhibitor shall be (i) conditioned upon (A) the transferee
entering into an Assignment and Assumption, (B) the Exhibitor agreeing in
writing to remain bound by the obligations under this Agreement, and
(ii) effective only so long as the Affiliate remains an Affiliate of transferee.
Any attempted assignment in violation of this Section shall be void. The
Company, DCIP and each Exhibitor acknowledges and agrees that in the event of
the sale of all or substantially all of its assets, the failure to include (by
operation of law or otherwise) the assignment of its interest in this Agreement
in respect of such assets as part of the sale shall constitute a material breach
of this Agreement. Notwithstanding the foregoing, this Agreement shall not be
assignable by a Party unless the assignee expressly assumes in writing all of
the obligations of the assignor hereunder. Any attempted assignment in violation
of this section shall be void.

11.5 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

11.6 Section Headings, Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement.

11.7 Governing Law, Dispute Resolution. Any dispute arising under this Agreement
shall be subject to the provisions of Section 10.10 of the Operating Agreement
with respect to governing law and dispute resolution, which provisions are
hereby fully incorporated

 

- 11 -



--------------------------------------------------------------------------------

herein and made a part hereof; provided, however, that the Parties further agree
that the United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement and is hereby disclaimed by the Parties.

11.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

11.9 Independent Contractors. Each of Regal, AMC, Cinemark, DCIP and the Company
shall act solely as an independent contractor, and nothing herein shall at any
time be construed to create the relationship of employer and employee,
partnership, principal and agent, broker or finder, or joint venturers as among
Regal, AMC, Cinemark, DCIP and the Company. No Party shall have any right or
authority, and shall not attempt, to enter into any contract, commitment or
agreement or incur any debt or liability of any nature, in the name of or on
behalf of any other party.

11.10 Bankruptcy. The Parties acknowledge and agree that the license rights
granted in this Agreement, including specifically but without limitation the
rights to use, modify, and create derivative works of Source Code, are intended
to survive and continue unimpaired by the insolvency or bankruptcy of the
licensor, and that this Agreement shall be deemed to be, for purposes of the
Bankruptcy Code, a license to “intellectual property” as such term is used in
Sections 365(n) and 101(35A) thereof.

11.11 Survival. This Agreement shall survive the liquidation or dissolution of
the Company. The rights granted pursuant to this Agreement, including without
limitation the license rights granted in Sections 2 and 3 above, are intended to
be perpetual and irrevocable.

[Signature Page to Follow]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective officers or representatives thereunto duly authorized as of the
date first above written.

 

NATIONAL CINEMEDIA, LLC By:   NATIONAL CINEMEDIA, INC.,   its Manager By:  

/s/ Gary W. Ferrera

Name:   Gary W. Ferrera Title:   Executive Vice President and Chief Financial
Officer

 

REGAL CINEMEDIA CORPORATION By:  

/s/ Michael L. Campbell

Name:   Michael L. Campbell Title:   Chief Executive Officer

 

AMERICAN MULTI-CINEMA, INC. By:  

/s/ Craig R. Ramsey

Name:   Craig R. Ramsey Title:   Executive Vice President and Chief Financial
Officer

 

CINEMARK USA, INC. By:  

/s/ Michael Cavalier

Name:   Michael Cavalier Title:   Senior Vice President–General Counsel

 

DIGITAL CINEMA IMPLEMENTATION

PARTNERS, LLC

By:  

 

Name:   Title:  

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SOFTWARE LICENSE AGREEMENTs



--------------------------------------------------------------------------------

EXHIBIT 1.1

AMC ORIGINAL TECHNOLOGY

 

Software

  

Description

Digital Theatre Distribution System (DTDS)

   Application software for in theatre content management.

HAL

   Application software for contract management.

Digital Slot Guide (DSG)

   Application software for trafficking of digital products.

NCN System

   Application software for contract management and trafficking of Slides and
MovieTunes.

Patent Application

   Application No. US 2004/0216163 A1, Whitcomb, Pub. Date: Oct. 28, 2004



--------------------------------------------------------------------------------

EXHIBIT 1.15

REGAL ORIGINAL TECHNOLOGY

The Digital Content System (DCS) includes software to ingest, schedule, deliver,
and play digital content on a network of remote displays, as well as tools to
support and administer such a network system.

The DCS consists of the following components:

 

Subsystems

  

Software Components

  

Description

Sales

Support

  

- Proposal Maker

- Contract Management

   Application software which provides a user interface and sales tool to create
customer proposals and convert them to contracts. Delivery   

Content Distribution

- Commgr

- ComSrv

- MulticastMgr

- Content Management System (CMS)

  

Application software which:

- Delivers physical content files from a central location to   the local system

- Delivers physical content files to the local playback   nodes within a local
system.

  

Schedule & Data Synchronization

- Commgr

- ComSrv

- XMLTransfer

- TDPackager

- ContentSvr

  

Application software which:

- Packages and delivers a subset of the scheduling data   pertinent to a
particular theatre.

- Receives synchronization data from the various sites and   updates the central
database.

- Packages and delivers audit and status data from the   local database to the
central system.

- Receives audit data from the local playback nodes and   updates the local
database

Delivery Preparation   


Content Queuing

- AdPrep,

- MulticastPrep

- Multicast Monitor

   Application software which reads the central schedule data, determines which
media files need to be updated on which local systems, and places each necessary
media file in the central queue for distribution.   

Playlist Generation

- AdPrep

   Application software which reads the central scheduled and default contract
data, and creates a play-list for each distinct playback system on the network
Content Library   

Job Tracking    A repository of digital media items, and tools to ingest, find
and manage those items Content Scheduling   


Inventory Sales

- Scheduling

- Site Selection

   Application software which manages the amount and location of sellable
inventory (play-list slots) for all sellable end-points on the network.   

Contract Fulfillment

- Scheduling


- Site Selection

- Job Tracking

   Application software which associates a contract with a piece of content
stored in the content library



--------------------------------------------------------------------------------

Network Operations   

Problem Ticketing

– Trouble Ticket

   Application software which allows NOC personnel to track issues that are tied
to site locations and/or specific end-nodes on the network   

 

Asset Management

– Inventory Tracker

   Application software which allows Operations to track the physical equipment
that exists at each site location.   

 

Delivery System Administration

– Delivery

   A set of maintenance and administration tools that allows Operations to
configure and manage the delivery system   

 

Network and System Maintenance

– Site/Unit Maintenance

  

 

A set of maintenance tools that allows Operations to edit data related to the
locations and end-points of the system

  

 

System Monitoring and Automated Remote Troubleshooting (SMART)

  

 

A set of tools to:

– Monitor the health of the DCS network, and execute self diagnostics at the TMS
level

– Troubleshoot a specific site to determine why it is not operating as expected
or desired. .

External Interface   

 

Point of Sale System

– TDPackager

   Application software which extracts information from the POS system within a
theatre.   

 

Satellite

– Multicast Manager

   Application software which effects an interface with the satellite network
provider receiver   

 

Player

   Application software which plays digital media files in the order specified
by the play-list. Content Playback   

 

Content Reception

– Datasrv

   Application software which effects all data communications with a central
server or a local server. It also manages delivered media files and prepares
them for use by the Player.

PATENT FILINGS

US Patent and Trademark Office

 

Patent Name

   Docket No.    Date
Filed    Application
Serial No.

System and Method for Scheduling In-Theatre Advertising

   REGA0001    3/11/03    10/386,366

System and Method for Scheduling Digital Content

   REGA0001CON    6/10/03    10/458,034

Digital Projector Automation

   REGA0002    6/10/03    10/458,589

System and Method for Selling Presentation Times for Digital Media Stream

   REGA0003    8/14/03    10/641,173



--------------------------------------------------------------------------------

International Filings under the Patent Cooperation Treaty

 

Patent Name

  

Date

Filed

   Application No. System and Method for Scheduling In-Theatre Advertising and
System and Method for Scheduling Digital Content    12/12/03    PCT/US03/39762
WO2004/081903 Digital Projector Automation    3/5/04    PCT/US04/06993
WO2005/006154